Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

 1. The following is an examiner’s statement of reasons for allowance: the prior-art, Brucker (US Patent Pub 20170206360), in view of Varadarajan (US Patent Pub 20060149575) in view of Barcia (US Patent Pub 20090064088) and in further view of Loizeaux (US Patent Pub 20110060821) failed to disclose of a system for meta-indexing, search, compliance, and test framework for software development, comprising: a computing device comprising at least a processor and a memory; and an indexing service comprising a plurality of programming instructions stored in the memory and operable on the processor of the computing device, wherein the programmable instructions, when operating on the processor, cause the processor to: create a dataset by processing and indexing source code of a project provided by a developer; perform a code audit using automated analysis using a distributed computational graph comprising at least a plurality of network-addressable processors and memories operating on a plurality of network-connected computing devices, the distributed computational graph collectively maintaining a distributed computational graph and a plurality of interfaces for accessing the functionality thereof across a network, on the indexed source code; store results from the code audit in the dataset; gather additional information relating to a project; store the additional information in the dataset; and store the dataset into memory, as recited by the independent claim 1. 

Regarding Claim 1, the closest prior-art found, Brucker, Varadarajan, Barcia and Loizeaux discloses of a system for search, compliance, and test framework for software development, comprising: a computing device comprising at least a processor and a memory; and wherein the programmable instructions, when operating on the processor, cause the processor to: create a dataset by processing and source code of a project provided by a developer; perform a code audit using analysis using a distributed 

However, the prior-art, Brucker, Varadarajan, Barcia and Loizeaux failed to disclose as cited above. Claim 9 is a method claim, similar to the claim 1.  Therefore, the prior-art, Brucker, Varadarajan, Barcia and Loizeaux failed to teach the system of claim 1 and the method of claim 9. Therefore, claims 1-6 and 8-15 are allowed while claim 7 is canceled. 
 
5. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE UK JEON whose telephone number is (571)270-3649.  The examiner can normally be reached on 9am-6pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

	/JAE U JEON/               Primary Examiner, Art Unit 2193